Title: To George Washington from John Mitchell, 19 April 1779
From: Mitchell, John
To: Washington, George



Dr Sir
Philada 19th April 1779

have sent your Excellency some time ago, the several Articles you ordered, which hope you have recieved safe, and were such as you wanted some few of the things ordered cou’d not be procured, but if possible they shall be got & sent, hope your Hatt fitted and pleased you.
If there is any thing in my power, or in which I can render your Excellency any service, you will do me honor by favoring me with your Commands—as I am by real & unfeined veneration & respect, as well as Duty sincerely devoted to your service & commands, and hope you will regard me in that point of view—as to be esteemd as a friend of your Excellency will reflect honor on all, who have that pleasure.
when I wrote Col. Tilghman that the Minister of France wou’d sett off to day for Camp, it was fully expected, but some particular buisness prevents it, and the day is now uncertain—I shall inform Your Excellency a day or two before he Setts out—and also let Major Lee know what day he will be at Trenton agreeable to Barron Stubens desire.
Mrs Mitchell Joins me in most respectfull Compliments to you & Mrs Washington, if Possible we will have the honor of waiting on you at Camp—I am with the greatest respect Your Excellencys Most Obedt & Most hume St
Jno. Mitchell
